UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4892


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JAMILE T. BYRD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:14-cr-00042-HMH-1)


Submitted:   May 28, 2015                     Decided:   June 8, 2015


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamile     T.    Byrd    appeals       his     conviction          and    sentence       for

sexual   exploitation           of   a    child,       in       violation       of    18    U.S.C.

§ 2251(a) (2012).              Byrd pled guilty and was sentenced to 360

months’ imprisonment and a life term of supervised release.                                        On

appeal, counsel for Byrd filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       issues       for       appeal       but       seeking       review       of   the

procedural      reasonableness           of   Byrd’s           sentence.        Byrd       filed    a

supplemental pro se brief.                The Government elected not to file a

brief.

       In accordance with Anders, we have reviewed the record in

this case, as well as Byrd’s pro se supplemental brief, and have

found no meritorious issues. Byrd’s guilty plea forecloses his

claim regarding discovery materials.                        The district court made no

procedural error at sentencing, see Gall v. United States, 552
U.S. 38,   51      (2007),     and      Byrd       does      not    rebut     our    appellate

presumption that his within-Guidelines sentence is substantively

reasonable.          See United States v. Louthian, 756 F.3d 295, 306

(4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

       Finally, Byrd’s pro se brief alleges claims of ineffective

assistance      of     counsel.          Unless      an     attorney’s        ineffectiveness

conclusively         appears    on     the    face        of    the    record,       ineffective

assistance      claims         are     not    generally              addressed        on    direct

                                                 2
appeal.     United States v. Benton, 523 F.3d 424, 435 (4th Cir.

2008).     Instead,       such    claims       should   be    raised     in    a   motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient       development      of     the     record.        United        States      v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                          Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that these claims should be raised, if at

all, in a § 2255 motion.

     Accordingly, we affirm the district court’s judgment.                              This

court    requires      that    counsel    inform     Byrd,    in    writing,       of    the

right to petition the Supreme Court of the United States for

further review.         If Byrd requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this     court   for    leave      to   withdraw        from

representation.        Counsel’s motion must state that a copy thereof

was served on Byrd.

     We dispense with oral argument because the facts and legal

contentions      are    adequately       presented      in   the   materials       before

this court and argument would not aid the decisional process.


                                                                                AFFIRMED




                                            3